Case: 10-20624     Document: 00511646016         Page: 1     Date Filed: 10/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 26, 2011
                                     No. 10-20624
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LESLIE LANG, also known as Leslie Lang-Reynolds,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-69-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Leslie Lang pleaded guilty to one charge of conspiracy to commit wire
fraud and was sentenced to serve 24 months in prison and a three-year term of
supervised release. In this appeal, she argues that her plea was involuntary
because it was entered when she was in a state of extreme mental turmoil. The
Government contends that Lang has failed to show the district court erred by not
sua sponte holding a competency hearing.                Our review of the record and
pertinent authority refutes Lang’s position and supports the Government’s.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20624   Document: 00511646016        Page: 2   Date Filed: 10/26/2011

                                 No. 10-20624

      A defendant who contends that she was incompetent to plead guilty must
show that her alleged mental defect rendered her unable to consult with her
lawyer or to understand the proceedings against her. Godinez v. Moran, 509
U.S. 389, 396, 398-99 (1993). Lang has not made this showing. Although the
record arguably shows that she suffered from anxiety and mental illness, such
illness does not automatically render one legally incompetent. See Bouchillon
v. Collins, 907 F.2d 589, 593 (5th Cir. 1990).
      Similarly, our review of the record and parties’ arguments does not show
that Lang exhibited irrational behavior or a demeanor indicative of
incompetency, and she did not produce a prior expert opinion addressing her
competence vel non. See United States v. Ruston, 565 F.3d 892, 902 (5th Cir.
2009). Consequently, Lang has not shown that the district court had reasonable
cause to believe that a competency hearing was needed or that it abused its
discretion by not sua sponte ordering such a hearing. See 18 U.S.C. § 4241(a);
Ruston, 565 F.3d at 901.
      AFFIRMED.




                                        2